         Case 1:19-cv-03785-GHW Document 29 Filed 12/05/19 Page 1 of 3



KEEFE M. BERNSTEIN
bernsteink@sec.gov
B. DAVID FRASER
fraserb@sec.gov
SECURITIES AND EXCHANGE COMMISSION
801 Cherry Street, Suite 1900
Fort Worth, Texas 76102
(817) 900-2607

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,                              1:19-cv-03785-GHW

        vs.
                                                               ECF CASE
 ONE OR MORE UNKNOWN TRADERS
 IN THE SECURITIES OF ANADARKO
 PETROLEUM CORPORATION,

                       Defendants.



    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

       Plaintiff Securities and Exchange Commission (“SEC”) hereby files this Notice of

Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), and respectfully shows the Court as follows:

       1.      No opposing party has served either an answer or a motion for summary

judgment.

       2.      The SEC has not previously dismissed any federal or state-court action based on

or including the same claims alleged in the Complaint.

       3.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the SEC hereby gives

notice that the above-captioned action is voluntarily dismissed without prejudice.
         Case 1:19-cv-03785-GHW Document 29 Filed 12/05/19 Page 2 of 3



       The SEC also respectfully submits herewith a proposed order, ordering that, as the above-

captioned action is being voluntarily dismissed without prejudice, the asset freeze ordered in the

Court’s April 29, 2019 (Dkt. No. 3) and May 20, 2019 (Dkt. No. 13) Orders is therefore vacated.


Dated: December 5, 2019                      Respectfully submitted,

                                             /s/ Keefe M. Bernstein
                                             KEEFE M. BERNSTEIN
                                             bernsteink@sec.gov
                                             B. DAVID FRASER
                                             fraserb@sec.gov
                                             SECURITIES AND EXCHANGE COMMISSION
                                             801 Cherry Street, Suite 1900
                                             Fort Worth, Texas 76102
                                             (817) 900-2607

                                             Counsel for Plaintiff
                                             Securities and Exchange Commission




                                                 2
         Case 1:19-cv-03785-GHW Document 29 Filed 12/05/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of December, 2019, I electronically filed the foregoing
document with the Clerk of the Court for the Southern District of New York, by using the CM/ECF
system which delivered electronic notice to all counsel of record. In addition, I certify that I also
caused a true and correct copy of the foregoing to be served by email and U.S. mail to the
following:

 Jonathan R. Tuttle                                  Dani R. James
 Debevoise & Plimpton                                Kramer Levin Naftalis & Frankel LLP
 801 Pennsylvania Ave., N.W.                         1177 Avenue of the Americas
 Washington, D.C. 20004                              New York, New York 10036
 Counsel for Renaissance Securities (Cyprus)         Counsel for Sun Global Investments Limited
 Limited

 Shaimaa M. Hussein                                  Victoria Earls
 Willkie Farr & Gallagher LLP                        Interactive Brokers LLC
 787 Seventh Avenue                                  2200 Pennsylvania Ave NW, Suite 280E
 New York, NY 10019-6099                             Washington, DC 20037
 Counsel for Cowen Prime Services LLC                Chief Counsel - Investigations
                                                     & Enforcement for Interactive Brokers LLC

 Alan S. Gruber                                      Lori A. Martin
 Nomura Holding America Inc.                         WilmerHale
 Worldwide Plaza                                     7 World Trade Center
 309 West 49th Street                                250 Greenwich Street
 New York, New York 10019-7316                       New York, NY 10007
 Executive Director, Litigation                      Counsel for Nomura International, Plc
 Nomura Holding America Inc.

 David Y. Livshiz                                    Lauren Lezak
 Freshfields Bruckhaus Deringer US LLP               Pershing LLC, a BNY Mellon company
 601 Lexington Avenue, 31st Floor                    One Pershing Plaza
 New York, New York 10022                            Jersey City, NJ 07399
 Counsel for IC Veles Capital LLC and Veles          Director and Managing Counsel for
 International Limited and                           Pershing LLC



                                                      s/ Keefe M. Bernstein
                                                      Keefe M. Bernstein




                                                 3
